                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:19-CR-198 JCM (EJY)
                 8                                           Plaintiff(s),                   ORDER
                 9              v.
               10     JESUS ERNESTO REYES GARCIA,
               11                                         Defendant(s).
               12
               13               Presently before the court is the government’s motion to continue hearing or, in the
               14     alternative, for the court to make necessary findings under the CARES Act. (ECF No. 41).
               15               In response to the COVID-19 pandemic, Congress passed and the President signed the
               16     CARES Act, H.R. 748, Pub. Law No. 116-136, which allows district courts to conduct criminal
               17     matters by video conference, the contravening Rules of Criminal Procedure notwithstanding.
               18     However, video conference hearings are permitted only when the district court finds “for specific
               19     reasons that the plea or sentencing in that case cannot be further delayed without serious harm to
               20     the interests of justice.” See CARES Act § 15002(b)(2)(A).
               21               Here, Jesus Ernesto Reyes-Garcia (“defendant”) was arrested in the instant case on July
               22     18, 2019. (ECF No. 5). On January 8, 2020, pleaded guilty to one count of computer fraud.
               23     (ECF No. 34). Due to the instant felony charge, defendant may be incarcerated for at least a
               24     year.
               25               Under the First Step Act, it appears that defendant is ineligible to receive good-time
               26     credits    against   any term    of incarceration      that this court imposes.       18 U.S.C.
               27     § 3632(d)(4)(D)(xxiii). Accordingly, if sentenced to a term of only one year’s incarceration,
               28

James C. Mahan
U.S. District Judge
                1     defendant would be incarcerated until at least July 2020. Thus, the court finds no reason the
                2     interests of justice would be seriously harmed by continuing defendant’s sentencing hearing.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                5     to continue hearing (ECF No. 41) be, and the same hereby is, GRANTED.
                6            IT IS FURTHER ORDERED that the hearing currently scheduled for April 10, 2020, at
                7     12:00 p.m. be, and the same hereby is, CONTINUED to May 29, 2020, at 10:30 a.m. in
                8     courtroom 6A.
                9            DATED April 8, 2020.
              10                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
